Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 2/3/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 February 3 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that the prior art does not teach the newly claimed limitations.  
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant also argues the 101 rejection.
The arguments are persuasive and the 101 rejection is withdrawn herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 11, 12, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20160210528 (Duan) in view of U.S. Patent No. 10990826 (Haider et al).
Regarding claim 1, Duan discloses a computer-implemented method (fig. 1), comprising: obtaining, by one or more processing units, a computer (page 1, paragraph 3), a plurality of image frames from a video stream (fig. 1, “inputting a video”); generating an original attention for a first image frame of the plurality of image frames (fig. 1, “calculate a temporal visual saliency…”), wherein generating the original attention comprises comparing the first image frame with at least one previous image frame (page 4, paragraph 77); identifying at least one interested area in the first image frame (fig. 1, “dividing input image…”); generating a local attention for each of the at least one interested area (fig. 1, “measuring a saliency of each of the image blocks…”); and generating a total attention for the first image frame based on the original attention of the first image frame and the local attention of each of the at least one interested area “fig. 1, “integrating the spatial feature saliency map and the temporal feature saliency map…”).
Duan does not disclose expressly the motion vectors are found by comparing the image frame with a consecutive image frame.
Haider discloses motion vectors are found by comparing the image frame with a consecutive image frame (col. 8, lines 31-35).
Duan and Haider et al are combinable because they are from the same field of endeavor, i.e. motion processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a consecutive frame.
The suggestion/motivation for doing so would have been to provide a more robust, flexible system by allowing beginning frames to be processed.
Therefore, it would have been obvious to combine the method of Duan with consecutive frame comparison of Haider et al to obtain the invention as specified in claim 1.
Claims 11 and 19 are rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claims 11 and 19.  Claims 11 and 19 distinguish from claim 1 only in that claims 11 and 19 are apparatus with processing units, memory coupled to the processing units and program instructions stored in memory and executed by the processing units to perform the method, and a computer program product comprising a computer readable storage medium executing program instructions of the method, respectively.  Haider et al teaches further this feature, i.e. fig. 7, the computer 700 with processor 716 that carries out the program modules in item 742 stored in 728.
Regarding claim 2, Duan discloses generating the original attention for the first image frame comprises: generating the original attention based on a first model and the plurality of image frames, i.e. the model that calculates a temporal visual saliency from the frames, and as described in page 4, paragraphs 77-84.  
Regarding claim 8, Duan discloses generating the total attention for the first image frame comprises: calculating a sum of the original attention and the local attention as the total attention (page 4, equation 17).  
Claims 12 and 17 are rejected for the same reasons as claims 2 and 8, respectively.  Thus, the arguments analogous to that presented above for claims 2 and 8 are equally applicable to claims 12 and 17.  Claims 12 and 17 distinguish from claims 2 and 8 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duan in view of Haider et al, as applied to claims 1, 11 and 19 above, and further in view of U.S. Patent Application Publication No. 20170262705 (Li et al).
Regarding claim 3, Duan (as modified by Haider et al) discloses all the claimed elements as set forth above and incorporated herein by reference. 
Duan (as modified by Haider et al) does not disclose expressly the first model is a long-short term memory network or a recurrent neural network.
Li et al discloses the first model for calculating motion based attention/ temporal saliency is a long-short term memory network or a recurrent neural network (page 6, paragraphs 65-66).
Duan (as modified by Haider et al) & Li et al are combinable because they are from the same field of endeavor, i.e. temporal saliency.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a recurrent neural network.
The suggestion/motivation for doing so would have been to provide a more robust system by using a trained and adaptable system.
Therefore, it would have been obvious to combine Duan (as modified by Haider et al) with Li et al to obtain the invention as specified in claim 3.

Claims 7, 6, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duan in view of Haider et al, as applied to claims 1, 11 and 19 above, and further in view of U.S. Patent Application Publication NO. 20160358035 (Ruan et al)
Regarding claim 4, Duan (as modified by Haider et al) discloses all the claimed elements as set forth above and incorporated herein by reference.
Duan (as modified by Haider et al) does not disclose expressly identifying the at least one interested area in the first image frame comprises: recognizing at least one object in the first image frame; and identifying an area comprising the at least one object as an interested area.
Ruan et al discloses identifying the at least one interested area in the first image frame comprises: recognizing at least one object in the first image frame (fig. 1, item 12); and identifying an area comprising the at least one object as an interested area (fig. 4, item d12) to find spatial saliency (fig. 1, item 15).
Duan (as modified by Haider et al) & Ruan et al are combinable because they are from the same field of endeavor, i.e. saliency in images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to extract a region of interest.
The suggestion/motivation for doing so would have been to provide a faster more robust method by processing only significant regions.
Therefore, it would have been obvious to combine Duan (as modified by Haider et al) with Ruan et al to obtain the invention as specified in claim 4.
Regarding claim 6, Duan discloses generating the total attention for the first image frame comprises: assigning the original attention and the local attention with corresponding weights; and calculating a weighted sum of the original attention and the local attention as the total attention, weighted by their normalization and by alpha (page 4, equation 17).
Claims 13 and 15 are rejected for the same reasons as claims 4 and 6, respectively.  Thus, the arguments analogous to that presented above for claims 4 and 6 are equally applicable to claims 13 and 15.  Claims 13 and 15 distinguish from claims 4 and 6 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 5, 7, 9, 10, 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 5 and 14 contain allowable subject matter regarding generating the local attention for each of the at least one interested area comprises: grouping each of the at least one interested area and one or more other interested areas comprising a same object in one or more other image frames of the plurality of image frames into a set of interested areas; and generating the local attention based on the same first model used to generate the claimed original attention, and the set of interested areas.
Claims 7 and 16 contain allowable subject matter regarding the weights assigned to the claimed original attention and the claimed local attention are assigned based on an action associated with the object in each of the at least one interested area.  
Claims 9, 18 and 20 contain allowable subject matter regarding obtaining for the first image frame, a frame feature matrix based on a second model; and determining, for the first image frame, an optimized frame feature matrix based on the frame feature matrix and the total attention obtained as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/14/2022